Title: To Alexander Hamilton from Jeremiah Olney, 5 July 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, July 5, 1792. “On Monday Morning, the 2nd. Instant, the Master of the Ship Hope from Surinam, the Cargo of which was discharged the preceding Saturday afternoon, informed me that from a hint given by one of his Sailors, he had discovered a bag and one keg of brown Sugar, weighing 109 lb, concealed within the Sealing of the Cabin, but by whom he could not learn: a design to defraud the Revenue being evident in this transaction, I seized the Sugar, and requested the District Attorney to file a Libel against it.…”
